NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-35359

                Plaintiff-Appellee,             D.C. No. 2:03-cr-00129-RMP-1

 v.

ROSHON E. THOMAS, AKA Rollin Roy
Phillips,                                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                             Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Roshon E. Thomas appeals pro se from the district court’s order denying his

petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, see United States v. Riedl, 496 F.3d 1003, 1005 (9th

Cir. 2007), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends that his 2004 conviction for possession with intent to

distribute cocaine must be vacated because he received ineffective assistance of

counsel in connection with a suppression motion. We agree with the district court

that this claim, which Thomas raised unsuccessfully in two prior 28 U.S.C. § 2255

motions, does not warrant the “highly unusual remedy” of coram nobis relief. See

Riedl, 496 F.3d at 1005-06 (listing requirements for coram nobis relief).

      Thomas’s motion to supplement and correct his reply brief is granted. The

Clerk will file the supplemental reply brief received at Docket Entry No. 19.

      AFFIRMED.




                                         2                                      21-35359